—In an action, inter alia, to recover damages for breach of contract, the defendant Clete Vonderwell appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Molloy, J.), dated March 28, 1992, as directed a hearing on that branch of his motion which was to dismiss the complaint for lack of personal jurisdiction.
Ordered that the appeal is dismissed, with costs.
*224The appeal is from so much of an order as directed a hearing on that branch of the appellant’s motion which was to dismiss the complaint for lack of personal jurisdiction. Such an order is not appealable as of right (see, Singer v Singer, 170 AD2d 496), and the appellant did not seek leave to appeal therefrom. Accordingly, the appeal is dismissed. Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.